1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     RICHARD MILEWSKI,                                      Case No. 3:19-cv-00762-MMD-WGC
4                                              Plaintiff                     ORDER
5     v.
6     NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
7
                                          Defendants
8
9
     I.     DISCUSSION
10
            Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections
11
     (“NDOC”), has submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF No. 1-1).
12
     Plaintiff has neither paid the full filing fee for this matter nor filed an application to proceed
13
     in forma pauperis.
14
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an
15
     application to proceed in forma pauperis and attach both an inmate account statement
16
     for the past six months and a properly executed financial certificate. The Court will retain
17
     Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter of the
18
     payment of the filing fee is resolved. Plaintiff will be granted an opportunity to file an
19
     application to proceed in forma pauperis, or in the alternative, pay the full filing fee for this
20
     action. If Plaintiff chooses to file an application to proceed in forma pauperis he must file
21
     a fully complete application to proceed in forma pauperis, including both an inmate
22
     account statement for the past six months and a properly executed financial certificate.
23
     II.    CONCLUSION
24
            For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
25
     Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
26
     as the document entitled information and instructions for filing an in forma pauperis
27
     application.
28
            ///
1           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
2    Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis, on
3    the correct form with complete financial attachments in compliance with 28 U.S.C. §
4    1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
5    fee and the $50 administrative fee).
6           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
7    dismissal of this action may result.
8           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
9    (ECF No. 1-1) but will not file it at this time.
10          IT IS SO ORDERED.
11          DATED: December 30, 2019.
12
13                                                UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                  -2-
28
